DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 9 recites “…A computer-readable storage medium…”. The broadest reasonable interpretation of a claim drawn to a storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. The Examiner suggests amending the claim to include non-transitory computer-readable storage medium.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vaughan et al (Pub. No. US 2007/0289028).

As per claim 1, Vaughan discloses one or more computing devices for managing use of an application by a supervisee, comprising: hardware logic circuitry, the hardware logic circuitry including: (a) one or more hardware processors that perform operations by executing machine-readable instructions stored in a memory, and/or (b) one or more other hardware logic units that perform operations using a task-specific collection of logic gates, the operations including: identifying a particular version of an application to which the supervisee has access via a supervisee computing device, the particular version of the application running on a particular application execution platform, the particular version being associated with an identifier that identifies the particular version of the application (…the version column lists the product version for each product…if a user is entitled to multiple versions of the same product, then the different versions are represented by different rows in the user entitlement summary…the allocation level lists the level to which each product was allocated to the user…e.g. a product was allocated to Jane on a user level…the administrator allocated the entitlement specifically to Jane…see par. 53); consulting a lookup data store to map the identifier associated with the particular version of the application to platform-agnostic constraint information, the platform-agnostic constraint information applying to interaction by the supervisee with plural versions of the application associated with plural respective application execution platforms (…the entitlement coordination framework includes a database that aggregates the licenses, entitlements, costs and media for all of the digital content in the enterprise and monitors the entitlements to ensure that the enterprise is compliant with its licenses…the entitlement coordination framework is agnostic as to how the media is installed on the individual computers…the user entitlement comprises a product line, an allocation level column, a product version column, a distribution limit column, a quantity allocated column, a quantity consumed column, a quantity consumed by the specific user column, a version allocation column…the allocation level column lists the level at which the product was allocated to the user…see par. 31, 55); and controlling use of the particular version of the application by the supervisee based on the platform-agnostic constraint information (…the administrator may specify the distribution limit in the distribution limit line…the distribution limit is the number of times that the administrator can access the product…see par. 29, 68).



As per claim 10, Vaughan discloses a method, performed by one or more computing devices, for managing use of an application, comprising: providing a user interface presentation to a supervisor, the user interface presentation including: a listing of applications that run on different application execution platforms (…see Acrobat entitlement…WinZip entitlement…par.53); and
a constraint-specification control that allows the supervisor to set platform-agnostic constraint information for each application in the listing, the platform-agnostic constraint information, once set for an application, constraining interaction by a supervisee with all versions of the application running on plural application execution platforms (…the entitlement coordination framework includes a database that aggregates the licenses, entitlements, costs and media for all of the digital content in the enterprise and monitors the entitlements to ensure that the enterprise is compliant with its licenses…the entitlement coordination framework is agnostic as to how the media is installed on the individual computers…the user entitlement comprises a product line, an allocation level column, a product version column, a distribution limit column, a quantity allocated column, a quantity consumed column, a quantity consumed by the specific user column, a version allocation column…the allocation level column lists the level at which the product was allocated to the user…see par. 31, 53, 55); receiving input from the supervisor that expresses new platform-agnostic constraint information, in response to interaction by the supervisor with the constraint-specification control (see par. 56); and sending a setting signal to a constraint-managing component that specifies the new platform-agnostic constraint information, the constraint-managing component storing the new platform-agnostic constraint information in a data store (see par. 31). 


As per claim 15, Vaughan discloses a computer-readable storage medium for storing computer-readable instructions, the computer-readable instructions, when executed by one or more hardware processors, performing a method that comprises: receiving platform-agnostic constraint information from a constraint-managing component, the platform-agnostic constraint information applying to interaction by a supervisee with plural versions of an application associated with plural respective application execution platforms (…the entitlement coordination framework includes a database that aggregates the licenses, entitlements, costs and media for all of the digital content in the enterprise and monitors the entitlements to ensure that the enterprise is compliant with its licenses…the entitlement coordination framework is agnostic as to how the media is installed on the individual computers…the user entitlement comprises a product line, an allocation level column, a product version column, a distribution limit column, a quantity allocated column, a quantity consumed column, a quantity consumed by the specific user column, a version allocation column…the allocation level column lists the level at which the product was allocated to the user…see par. 31, 55), the supervisee interacting with a particular version of the application running on a particular application execution platform (…the version column lists the product version for each product…if a user is entitled to multiple versions of the same product, then the different versions are represented by different rows in the user entitlement summary…the allocation level lists the level to which each product was allocated to the user…e.g. a product was allocated to Jane on a user level…the administrator allocated the entitlement specifically to Jane…see par. 53); and controlling use of the particular version of the application based on the platform-agnostic constraint information (…the administrator may specify the distribution limit in the distribution limit line…the distribution limit is the number of times that the administrator can access the product…see par. 29, 68).


As per claim 2, Vaughan discloses wherein at least two of the application execution platforms use different respective kinds of operating systems (see par. 98).


As per claim 3, Vaughan discloses wherein at least one application execution platform corresponds to a network-accessible application in conjunction with a browser component that is used to access the network-accessible application (see par. 59).


As per claim 4, Vaughan discloses wherein the platform-agnostic constraint information specifies a permitted amount of an activity that the supervisee is permitted to perform across all versions of the application (see par. 31).


As per claim 5, Vaughan discloses wherein the platform-agnostic constraint information expresses the permitted amount of the activity as a total amount of time that the supervisee is permitted to use the plural versions of the application, in aggregate (see par. 67).


As per claim 6, Vaughan discloses wherein the operations further include: receiving an incremental usage signal from the supervisee computing device that specifies an incremental amount of activity performed by the supervisee in interacting with the particular version of the application; in response to the incremental usage signal, incrementing a counter that identifies a total amount of activity that the supervisee has performed in interacting with all versions of the application; and sending a usage response signal to the supervisee computing device that specifies the total amount of activity that the supervisee has performed (…see par. 86-87).


As per claim 7, Vaughan discloses wherein the operations further include repeating said receiving an incremental usage signal and sending a usage response signal at least one time during interaction by the supervisee with the particular version of the application (see par. 86-87).


As per claim 8, Vaughan discloses wherein the operations further include receiving a setting signal from a supervisor computing device that expresses new platform-agnostic constraint information, in response to interaction by the supervisor with a user interface presentation provided by the supervisor computing device (see par. 31).


As per claim 9, Vaughan discloses wherein the user interface presentation provides: a listing of applications running on plural application execution platforms; and a constraint-specification control that allows the supervisor to specify the new platform-agnostic constraint information for any application in the listing (see par. 53).


As per claim 11, Vaughan discloses wherein the user interface presentation further includes usage information that specifies, for each application in the listing, a usage total that expresses a total amount of activity performed by the supervisee across all of the application execution platforms (see par. 67).


As per claim 12, Vaughan discloses wherein the user interface presentation further includes a filter-specification control that allows the supervisor to restrict the listing to applications that run on a specified set of application execution platforms (see par. 53).

As per claim 13, Vaughan discloses wherein the user interface presentation includes another constraint-specification control that allows the supervisor to set category constraint information for a category of applications, the category constraint information applying to all versions of applications in the category of applications that run on plural application execution platforms (see par. 53).


As per claim 14, Vaughan discloses receiving a usage request signal from the supervisee that requests modification to the platform-agnostic constraint information; and presenting information regarding the usage request signal to the supervisor in a user interface presentation (see par. 86-87).


As per claim 16, Vaughan discloses wherein the platform-agnostic constraint information specifies a permitted amount of an activity that the supervisee is permitted to perform across all versions of the application (see par. 31).


As per claim 17, Vaughan discloses wherein the platform-agnostic constraint information expresses the permitted amount of the activity as a total amount of time that the supervisee is permitted to use the plural versions of the application, in aggregate (see par. 67).


As per claim 18, Vaughan discloses wherein the method further includes: sending an incremental usage signal to a usage-synchronizing component that specifies an incremental amount of activity performed by the supervisee in interacting with the particular version of the application; receiving a usage response signal from the usage-synchronizing component that specifies the total amount of activity that the supervisee has performed in interacting with all versions of the application; generating a measure of a remaining amount of activity that a user can perform in interacting with all versions of the application, based on the permitted amount of activity and the total amount of activity; and presenting a user interface presentation to the supervisee that alerts the supervisee to the remaining amount of activity (see par. 86-87).


As per claim 19, Vaughan discloses wherein said controlling includes prohibiting the supervisee from interacting with the particular version of the application when the remaining amount of activity is zero (see par. 75).


As per claim 20, Vaughan discloses wherein the method further includes:
sending usage request signal to a supervisor computing device that expresses a request by the supervisee for an additional amount of activity to be added to the permitted amount of activity; and receiving a response to the usage request signal when the supervisor approves the request by the supervisee for an additional amount of activity (see par. 86-87).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).

The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to defining and applying constraints that regulate a supervisee’s use of applications.

Lehmann et al (Pub. No. US 2014/0059144); “Action Notification for Business Applications”;
-Teaches notification manager can determine, based on the target application, a required form of application event…see par. 32-33.

Ansari et al (Pub. No. US 2010/0217837); “Multi-Services Application Gateway and System Employing the Same”; 
-Teaches the subscription manager responding with detailed information about latest version numbers of parental control application and identifiers for configuration data and files…see par. 274.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436